Case 1:20-cr-00044-IMK-MJA Document 24 Filed 11/13/20 Page 1 of 4 PageID #: 56



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                  Plaintiff,

      v.                                   CRIMINAL NO. 1:20CR44
                                                (Judge Keeley)

CHEYANN HAMMONDS,

                  Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 23),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      On   October    29,    2020,   the   defendant,    Cheyann    Hammonds

(“Hammonds”),     appeared    before   United   States   Magistrate    Judge

Michael J. Aloi and moved for permission to enter a plea of GUILTY

to Count Two of the Indictment. Hammonds stated that she understood

that the magistrate judge is not a United States district judge,

and consented to pleading before the magistrate judge.             This Court

had referred the guilty plea to the magistrate judge for the

purposes of administering the allocution pursuant to Federal Rule

of Criminal Procedure 11, making a finding as to whether the plea

was knowingly and voluntarily entered, and recommending to this

Court whether the plea should be accepted.

      Based upon Hammonds’s statements during the plea hearing and

the government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that

Hammonds was competent to enter a plea, that the plea was freely
Case 1:20-cr-00044-IMK-MJA Document 24 Filed 11/13/20 Page 2 of 4 PageID #: 57



USA v. HAMMONDS                                                   1:120CR44

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 23),
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

and voluntarily given, that she was aware of the nature of the

charges against her and the consequences of her plea, and that a

factual basis existed for the tendered plea. The magistrate judge

entered an Report and Recommendation Concerning Plea of Guilty in

Felony Case (“R&R”) (dkt. no. 23) finding a factual basis for the

plea and recommended that this Court accept Hammonds’s plea of

guilty to Count Two of the Indictment.

      The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R. He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R. The parties did not file

any objections.

      Accordingly, this Court ADOPTS the magistrate judge’s R&R,

ACCEPTS Hammonds’s guilty plea, and ADJUGES her GUILTY of the crime

charged in Count Two of the Indictment.

      Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until it

has received and reviewed the presentence report prepared in this

matter.



                                      2
Case 1:20-cr-00044-IMK-MJA Document 24 Filed 11/13/20 Page 3 of 4 PageID #: 58



USA v. HAMMONDS                                                   1:120CR44

      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 23),
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

follows:

       1.   The Probation Officer shall undertake a presentence

investigation of Hammonds, and prepare a presentence report for the

Court;

       2.   The Government and Hammonds shall provide their versions

of the offense to the probation officer by November 23, 2020;

       3.   The presentence report shall be disclosed to Hammonds,

defense counsel, and the United States on or before January 25,

2021;    however,   the   Probation   Officer   shall   not   disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

       4.   Counsel may file written objections to the presentence

report on or before February 8, 2021;

       5.   The Office of Probation shall submit the presentence

report with addendum to the Court on or before February 19, 2021;

and

       6.   Counsel may file any written sentencing statements and

motions for departure from the Sentencing Guidelines, including the




                                      3
Case 1:20-cr-00044-IMK-MJA Document 24 Filed 11/13/20 Page 4 of 4 PageID #: 59



USA v. HAMMONDS                                                    1:120CR44

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 23),
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

factual basis from the statements or motions, on or before February

19, 2021.

      The magistrate judge continued Hammonds on bond pursuant to

the Order Setting Conditions of Release (dkt. no. 8) entered on

September 14, 2020.

      The   Court   will   conduct    the   sentencing   hearing    for   the

defendant on March 4, 2021 at 10:30 A.M. at the Clarksburg, West

Virginia point of holding court.

      It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: November 13, 2020.


                                     /s/ Irene M. Keeley
                                     IRENE M. KEELEY
                                     UNITED STATES DISTRICT JUDGE




                                       4
